Title: From George Washington to Sarah Cary Fairfax, 7 June 1755
From: Washington, George
To: Fairfax, Sarah Cary



[Fort Cumberland, Md., 7 June 1755]
To Mrs Fairfax,BelvoirDear Madam

When I had the pleasure to see you last, you expressd an Inclination a wish to be informd of my safe arrival at Camp, with the charge that was entrusted to my care; but at the same time desird requested that it might be communicated in a Letter to some body friend of yours acquaintance: This I took as a Gentle rebuke and polite manner of forbidding my corrisponding with you; and conceive this opinion is not illy founded when I reflect that I have hitherto found it impracticable to engage one moment of your attention: If I am right in this, I hope you will excuse my present presumption and lay the imputation to elateness at my successfull arrival; If on the contrary these are fearfull apprehensions only, Am I to consider the proposd mode of Comn as a polite intimation of your wishes to withdraw your corrispondence? To a certain degree it has that appearance; for I have not, been honored with a line from you since I parted with you at Belvoir. If this was your object in what manner shall I apologise for my present disobedience—but on the contrary, if it was the effect of your delica[c]y how easy is it to remove my suspicions, enliven my Spirits, dull hours and make me happier than the Day is long I am able to express, by honouring

me with a the corrispondance which you did once partly promise you had given me hope of.
Please to make my Complts to Miss Hannah Fairfax, and to Mr Bryan Fairfax to whom I shall do myself the pleas[ur]e of writing so as soon as I hear he is returnd from Westmoreland. I am Madam Yr most Obedt & most Hble Servt

G. W——n
Fort Cumberd at Wills Creek 7th of June 1755

